UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7787


DENNIS EDWARD PHILLIPS,

                Plaintiff - Appellant,

          v.

MARJUSRI BASU, Nurse Supervisor; JEFF       WALKER, Nurse;   DR.
SELENE PAREKH; DR. VINCENT C. IGOEKWE,

                Defendants – Appellees,

          and

BRYAN JONES, Lawyer; SHERIFF JOHN MCDIVETT; A. B. SAUNDERS,
Nurse,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:10-ct-03069-D)


Submitted:   March 26, 2013                 Decided:   April 9, 2013


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed in part, vacated in part and remanded by unpublished
per curiam opinion.


Dennis Edward Phillips, Appellant Pro Se.    Kelly Street Brown,
Elizabeth Pharr McCullough, YOUNG, MOORE & HENDERSON, PA,
Raleigh, North Carolina; Kari Russwurm Johnson, CRANFILL, SUMNER
& HARTZOG, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Dennis      Edward   Phillips       appeals       the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed       the   record        and,     as    to     Defendants     Basu,

Saunders,    Parekh,      Igboekwe,   McDevitt,          and    Jones,     we    find    no

reversible error.           Accordingly, we affirm the judgment as to

these    parties    for    the   reasons       stated    by    the    district     court.

Phillips v. Basu, No. 5:10-ct-03069-D (E.D.N.C. Feb. 1, 2011;

Nov. 3, 2011; & Sept. 13, 2012).

            As     to     Defendant   Walker,         however,        we   vacate       the

district court’s order dismissing Phillips’ claim against him,

because the court failed to advise Phillips of its conversion of

Walker’s motion to dismiss to one for summary judgment.                                 See

Fed. R. Civ. P. 12(d); Davis v. Zahradnick, 600 F.2d 458, 460

(4th Cir. 1979) (stating requirements for converting Fed. R.

Civ. P. 12(b)(6) motion to summary judgment motion).                            The court

also failed to sufficiently apprise Phillips of his rights under

Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975).

            Accordingly, we vacate the district court’s judgment

in favor of Walker and remand for further proceedings. *                          We deny

Phillips’ motions to voluntarily dismiss Jones from the appeal,


     *
       By this disposition, we indicate no view as to the outcome
of the proceedings on remand.



                                           3
to   file     an   attachment    to     his    informal    brief,    and   for   an

emergency     stay.     We    dispense    with    oral    argument   because     the

facts   and    legal   contentions       are   adequately    presented      in   the

materials     before   this     court    and   argument     would    not   aid   the

decisional process.



                                                              AFFIRMED IN PART,
                                                               VACATED IN PART,
                                                                   AND REMANDED




                                          4